Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	The Examiner recognizes all drawing and specification amendments, all drawing and specification objections are withdrawn and Notice of Allowance is issued.
	
For clarity of the record, Examiner’s Amendment is from the claims submitted on 5/19/2021.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Samuel Kielar on 10/21/2021 and 1/7/2022.

The application has been amended as follows:	
Claim 1 (Currently Amended): An opening tool for opening a tab portion of a beverage can, the tool comprising:
a hollow housing comprising a housing body, the housing body having a top end, a bottom end, an inner surface, an outer surface and an open cavity, the open cavity adapted to allow the beverage can to pass there through;
one or more claws having a claw body extending between a claw tip and a claw end portion, the claw tip of each of the claws adapted to be hangingly disposed within the open cavity of hollow housing; and

wherein when the beverage can is passed through the open cavity from the bottom end towards the top end, the claw tip of at least one of the claws engages and pulls the tab portion while the beverage can moves through the housing body, thereby opening the beverage can.
Claim 4 (Currently Amended) The opening tool of claim 2, wherein the housing body comprising an opening for lockingly receiving a single one of said claw end portions, or a plurality of spaced apart grates for lockingly receiving the end portion of the one or more 
Claim 5 (Currently Amended):  The opening tool of claim 1, wherein the claw body is a generally concave shaped body extended towards the claw tip, wherein further the claw tip is adapted to slide under the tab portion of the beverage can such that when the can is moved out of the housing body in an upward direction, the claw body pivotally pull opens the tab portion[[;]].  
Claim 6 (Currently Amended): The opening tool of claim 1 further comprising one or more gripping portions configured on the outer surface of the housing body for holding the opening tool[[;]].
Claim 10 (Currently Amended): The opening tool of claim [[10]] 9, wherein the tab orienting mechanism comprising combination of a friction wheel and a switch idler for orienting the tab portion.
Claim 12 (Currently Amended): The opening tool of claim 1, wherein the housing body is made of a thermoset polymer.
Claim 13 (Currently Amended): The opening tool of claim 1, wherein the claw is made of a first material and a coating , wherein the coating is a thermoset polymers or thermoset resins, wherein the thermoset polymers are chosen from polyoxymethylene (POM), Acrylonitrile butadiene styrene (ABS), Nylon 6, Nylon 6-6, Polyamides (PA), Polybutylene terephthalate (PBT), Polycarbonates (PC), Polyetheretherketone (PEEK), Polyetherketone (PEK), Polyethylene terephthalate (PET), Polyimides, Polyphenylene sulfide (PPS), Polyphenylene oxide (PPO), Polysulphone (PSU), and Polytetrafluoroethylene (PTFE / Teflon), and wherein the thermoset resins are chosen from Polyurea, Bis-maleimides, Epoxy, Phenolic, Melamine formaldehyde, Polyester, Polymide, Polyurethane, Urea-formaldehyde, Epoxy and Novolac.
Claim 15 (Currently Amended):A method for opening a beverage can using the opening tool of claim 1, the method comprising the steps of:
bringing the one or more claws of the opening tool in contact with the tab portion of the beverage can such that claw tip of at least one of claws slidingly engages under the tab portion; and
obtaining a relative movement between the engaged claw and the beverage can in an upward direction such that the claws pivotally pull-opens the tab portion;
wherein the relative movement is obtained by pushing the beverage can through the housing body of the opening tool using the one or more movement means;
wherein the one or more movement means comprises automaticmovement means driven by one or more of an electric motor, pulley, or electric piston.
Claim 20 (Currently Amended) The opening tool of claim 13, wherein the first material is steel.
ALLOWANCE
Claims 1-6, 8-15 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the best prior art of record is Arthur (US2016/0038992). Arthur is a tab bending tool, which aids 
Claims 2-6, 8-15 and 19-20 are allowed as being dependent from an allowed claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849. The examiner can normally be reached Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 


/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723